Citation Nr: 0826099	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO. 04-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1. Entitlement to VA benefits based on a period of service 
from August 1977 to July 1982.

2. Entitlement to service connection for psychiatric 
disability, claimed as bipolar disorder.

3. Entitlement to an initial compensable rating for 
osteoarthritis of the right shoulder, status post anterior 
capsulorrhaphy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to 
July 1982 and from March 1987 to August 1988.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2005. The Board found that the 
appellant had submitted new and material evidence to reopen a 
claim of entitlement to VA benefits based on his service from 
August 1977 to July 1982. The Board then remanded the case to 
the Appeals Management Center (AMC) in Washington, D.C. for a 
de novo review of the record. 

Following the requested development, the AMC confirmed and 
continued the denial of VA benefits based on the appellant's 
service from August 1977 to July 1982. Thereafter, the case 
was returned to the Board for further appellate 
consideration.

In September 2004, during the course of the appeal, the RO 
granted the appellant's claim of entitlement to service 
connection for right shoulder disability and assigned a 
noncompensable rating, effective April 28, 2003. However, the 
RO denied the appellant's claim of entitlement to service 
connection for psychiatric disability. Thereafter, the RO 
received a timely Notice of Disagreement with the amount of 
the evaluation and with the denial of service connection for 
psychiatric disability.

In its November 2005 remand, the Board noted that VA had not 
issued the appellant a Statement of the Case with respect to 
his claims of entitlement to service connection for 
psychiatric disability and entitlement to an increased 
initial rating for his service-connected right shoulder 
disability. Therefore, the Board directed that a Statement of 
the Case be issued. See Manlincon v. West, 12 Vet. App. 238 
(1999). 

In October 2007, the RO issued the appellant a Supplemental 
Statement of the Case which included the issues of 
entitlement to service connection for psychiatric disability 
and entitlement to an increased initial rating for right 
shoulder disability. In a letter to the Board, dated later in 
October 2007, the appellant continued to voice his 
disagreement with the RO's September 2004 decision. In 
November 2007, the Board forwarded the appellant's letter to 
the AMC, the VA office to which the appellant's records had 
been transferred. Such action effectively perfected the 
appellant's appeal with respect to those two issues. 
38 U.S.C.A. § 7105(b)(1) (West 2002 and Supp. 2007; 38 C.F.R. 
§ 20.300 (2007). Therefore, the Board has jurisdiction over 
those issues, and they will be considered below. 38 U.S.C.A. 
§ 7104(a) (West 2002 and Supp. 2007); 38 C.F.R. § 20.101 
(2007).

The issue of entitlement to an increased initial rating for 
right shoulder disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1. The appellant served on active duty from August 1977 to 
July 1982 and was discharged under other than honorable 
conditions.

2. The appellant received a general discharge under honorable 
conditions for his service from March 1987 to August 1988.

3. During his first period of active duty, the appellant was 
absent without leave (AWOL) a total in excess of 900 days: 
from June 5 to June 21, 1979 (15 days); from August 27 to 
September 25, 1979 (29 days); from October 10, 1979 to April 
14, 1981 (522 days); from May 4 to June 4, 1981 (30 days); 
and August 4, 1981 to June 24, 1982 (330 days).

4. The preponderance of the evidence of record is against a 
finding that the appellant had compelling circumstances for 
being AWOL during his first period of active duty.

5. The preponderance of the evidence of record is against a 
finding that the appellant was insane during any of his 
periods of AWOL during his first period of active duty.

6. The appellant's chronic psychiatric disability, including 
bipolar disorder, was initially manifested during his first 
period of active duty.


CONCLUSIONS OF LAW

1. The character of the appellant's discharge from his period 
of service from August 1977 to July 1982 is a bar to the 
payment of VA monetary benefits. 38 U.S.C.A. §§ 101, 5303 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.12 (2007).

2. Psychiatric disability, including bipolar disorder, is the 
result of disease or injury incurred or aggravated by a 
period of service for which the appellant is barred from 
receiving payment of VA monetary benefits. 38 U.S.C.A. §§ 
101, 1131, 5303 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from August 1977 to 
July 1982 and was discharged under other than honorable 
conditions. He acknowledges that he had periods of AWOL, 
including those which exceeded 180 days. However, he states 
that he should not be held accountable for those absences. He 
maintains that there were compelling circumstances to warrant 
such prolonged unauthorized absences. He states that he had 
wanted to get the attention of his superiors so that they 
could understand the severity of his right shoulder 
disability. Indeed, he contends that apart from his periods 
of AWOL, he was a good Marine. He notes that he prior to his 
right shoulder injury, he received high evaluations for the 
performance of his duties and that he finished in the upper 
part of his classes during military training. In the 
alternative, the veteran contends that he was frustrated over 
his inability to obtain adequate care in service for his 
right shoulder disability and that such frustration 
effectively rendered him insane. He states that his 
frustration led him to make bad choices which he would not 
have made had he been in his right mind. Therefore, he 
maintains that his discharge under other than honorable 
conditions should not bar him from receiving VA benefits. 

The appellant's contentions notwithstanding, the 
preponderance of the competent evidence of record shows that 
he was AWOL for a period of more than 180 days without 
compelling circumstances or evidence that he was insane at 
the time of the offense. Absent such circumstances, he is 
statutorily barred from receiving VA benefits. Therefore, the 
appeal is denied.

The appellant also seeks service connection for psychiatric 
disability. He notes that he was treated for such disability 
during service and that the associated symptoms represented 
the initial manifestations of his current psychiatric 
disability, primarily diagnosed as bipolar disorder.

A further review of the record, however, shows that the 
appellant's psychiatric disability was first manifested 
during his service from August 1977 to July 1982. Although he 
currently has psychiatric disability related to those 
manifestations, he is statutorily barred from receiving VA 
benefits based on that period of service. Accordingly, 
service connection for psychiatric disability is denied.

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the appellant in the development of 
his claim of entitlement to VA benefits based on a period of 
service from August 1977 to July 1982 and his claim of 
entitlement to service connection for psychiatric disability. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim. VA must further 
notify the veteran of the information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b). Such notice should be provided to a claimant before 
the initial RO decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004). However, if notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

In letters, dated in June 2003, December 2004, and August 
2006, the RO informed the veteran of the requirements to 
substantiate his claims of entitlement to VA benefits based 
on a period of service from August 1977 to July 1982 and of 
entitlement to service connection for psychiatric disability, 
claimed as bipolar disorder. Specifically, the RO notified 
the veteran that in order to establish service connection for 
a particular disability, there had to be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In August 2006 and October and December 2007, the RO notified 
the veteran that once service connection for a particular 
disability had been established, a disability rating would be 
assigned in accordance with the criteria set forth in the VA 
schedule for evaluating disabilities. 38 C.F.R. Part 4. The 
RO also notified the veteran that an effective date for the 
award of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, however, notice was not sent to the veteran 
until after the September 2004 decision which denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability. Nevertheless, any defect with respect 
to the timing of that notice was harmless error. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Not only did the foregoing notices inform the veteran of the 
evidence necessary to substantiate his claim and the manner 
in which VA assigns disability ratings and effective dates, 
the veteran submitted a substantial amount of evidence and 
argument in support of his claims. Such evidence and 
argument, which included the transcript of a video conference 
with the undersigned Veterans Law Judge and the report of a 
November 2006 VA psychiatric examination, has been considered 
by VA on multiple occasions since that time. However, even 
when considered with evidence previously of record, it 
insufficient to change the outcome of the decision. 
Nevertheless, the evidence does show that the veteran well 
understands the factors necessary to support his claims. 
Thus, any notice timing problem with respect to the 
considerations set forth in Dingess was effectively cured and 
resulted in no prejudice to the veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims. It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. In this regard, he has not 
identified any outstanding evidence which could be used to 
support any of his claims. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claim of entitlement to 
VA benefits based on a period of service from August 1977 to 
July 1982 and his claim of entitlement to service connection 
for psychiatric disability. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

In arriving at this conclusion, the Board notes that this is 
essentially a case in which the law, and not the evidence, is 
dispositive. Where the law precludes benefits, there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating the claim. Sabonis v. Brown, 6 
Vet. App. 426 (1994). Such development would serve no useful 
purpose and, therefore, need not be performed in meet VA's 
statutory duty to assist the appellant in the development of 
his appeal See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VA's statutory duty to notify and assist the appellant in 
the development of his claims does not affect matters on 
appeal from the Board when the question is limited to 
statutory interpretation.)

In any event, the Board finds VA has satisfied its duty to 
assist the appellant in apprising him of the evidence needed, 
and in obtaining evidence pertaining to his claim. Further 
development would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant. Accordingly, such development is to be avoided. 
Sabonis, 6 Vet. App. at 430.

Analysis

Character of Discharge

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran. Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997). For purposes of VA 
benefits, a "veteran" is a person discharged or released from 
active service under conditions other than dishonorable. 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007). 

If the former service member did not die in service, then 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by a discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12. A discharge under honorable 
conditions is binding on VA as to the character of discharge. 
See 38 C.F.R. § 3.12(a).

Generally, the entire period of service constitutes one 
period of service, and entitlement will be determined by the 
character of the final termination of such period of service. 
See 38 C.F.R. § 3.13(b).

The discharge of any person from the Armed Forces on the 
basis of an absence without authority from active duty for a 
continuous period of at least 180 days, if such person was 
discharged under conditions other than dishonorable (unless 
such person demonstrates to the satisfaction of VA that there 
are compelling circumstances to warrant such prolonged 
unauthorized absence), shall bar all right of such person 
under laws administered by VA based upon the period of 
service from which discharged or dismissed, notwithstanding 
any action subsequent to the date of such discharge by a 
board established pursuant to 10 U.S.C. § 1553. 38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence: (i) The length and character 
of the appellant's service exclusive of the period of 
prolonged AWOL; (ii) the reasons for going AWOL such as 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties; or (iii) a valid 
legal defense exists for the absence which would have 
precluded a conviction for AWOL. Id.

In addition to the foregoing, a discharge under dishonorable 
conditions will not constitute a bar to benefits if the 
individual was insane at the time of the offense causing the 
discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). An 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354(a).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a). 38 C.F.R. § 3.354(b). The Court 
has held that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct. Struck v. Brown, 9 
Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a). It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation. It was further indicated that 
a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity. The opinion provided guidance with 
regard to the phrases "interferes with the peace of society," 
"become antisocial," "accepted standards of the community," 
and "social customs of the community." The opinion also held 
that behavior which was generally attributable to a 
substance-abuse disorder did not exemplify the severe 
deviation from the social norm or the gross nature of conduct 
which was generally considered to fall within the scope of 
the term insanity and therefore did not constitute insane 
behavior. VAOPGCPREC 20-97 (May 22, 1997).

A review of the evidence discloses that during his first 
period of service, the appellant had multiple periods of 
AWOL, including two in excess of 180 days: from June 5 to 
June 21, 1979 (15 days); from August 27 to September 25, 1979 
(29 days) from October 10, 1979 to April 14, 1981 (522 days); 
from May 4 to June 4, 1981; and from August 4, 1981 to 
June 24, 1982 (330 days). In June 1982, he requested and was 
offered a discharge under other than honorable conditions, in 
order to avoid a trial by court martial. He accepted that 
offer knowingly and with an understanding of the 
ramifications of such a discharge, including the possibility 
that it might bar him from receiving VA benefits. Indeed, 
throughout the process, he had the legal advice of a member 
of the Judge Advocate General's Corps. 

During his April 2005 video conference with the undersigned 
Veterans Law Judge, the appellant testified, essentially, 
that he had been compelled to go AWOL. He stated that he had 
dislocated his right shoulder during a boxing match in August 
1978 and that he had tried repeatedly to obtain treatment to 
alleviate his severe pain and to have recommended surgery. He 
contended that his efforts had, effectively, been ignored and 
that he had gone AWOL to draw attention to his needs. He 
stated that he could then report his situation at his 
subsequent court martial. He noted that prior to going AWOL, 
he had been a good Marine but that he had been left with no 
choice. He noted that he was young and immature and that he 
did not know what else to do.
In determining whether there are compelling circumstances to 
warrant the appellant's prolonged unauthorized absence, the 
Board must first consider the length and character of his 
service exclusive of the period of prolonged AWOL. 
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)(i).

A review of the record discloses that the appellant was 17 
years old when he enlisted in the Marines. Although he only 
had an 11th grade education, he was not unintelligent. He had 
a GT score of 116 on his service entrance examinations, and 
he completed his GED as well as more advanced courses during 
service. Moreover, he graduated in at least the top 20 
percent of his military courses. Indeed, for the first year 
and a half of service, his conduct and performance 
evaluations indicated that he had adapted well. Therefore, 
the quality and length of that service can be characterized 
as honest, faithful and meritorious and of benefit to the 
Nation. However, that does not end the inquiry into whether 
there were compelling circumstances for going AWOL. 

The Board must next consider the reasons for going AWOL such 
as family emergencies or obligations, or similar types of 
obligations or duties owed to third parties. 38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6)(ii). The reasons for going 
AWOL are evaluated in terms of the appellant's age, cultural 
background, educational level and judgmental maturity. 
Consideration is given to how the situation appeared to the 
appellant himself, and not how an adjudicator might have 
reacted. Hardship or suffering incurred as a result of 
service-incurred or aggravated disability, is carefully and 
sympathetically considered in evaluating the appellant's 
state of mind at the time the prolonged AWOL period began. 
38 C.F.R. § 3.12(c)(6)(ii).

In this case, the evidence in service is negative for family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties that would cause the veteran 
to go AWOL. Although he reportedly went AWOL to bring 
attention to his inability to get proper treatment for his 
right shoulder, there is a substantial number of medical 
records which show treatment and evaluation of such 
disability. While records in service in March 1979 and from 
Riverview Hospital in May 1979 suggested/recommended surgery, 
subsequent consultations with different orthopedic 
consultants, such as those seen by the veteran in service in 
July 1979 and July 1981, essentially indicate that the 
veteran's shoulder problem had resolved. In any event, the 
veteran maintains that he was frustrated by the inability to 
alleviate his severe pain and that if he went AWOL he would 
have a court martial where he could effectively air his 
grievances. 

Despite the veteran's current report of his reasons for going 
AWOL, those reasons were not set forth until after he 
returned from his final period of AWOL. In fact, rather than 
accept a court martial to air his grievances, he accepted a 
discharge under other than honorable conditions. In a 
statement he submitted in conjunction with his acceptance of 
a discharge in lieu of court martial, he suggested that he 
had done so due to his frustrations concerning the medical 
care for his shoulder. However, earlier records, such as a 
report of psychiatric treatment from September to November 
1979, do not cite that as the reason. That report shows the 
appellant initially went AWOL, because he couldn't stand to 
be around others. He had reportedly stayed at a motel until 
all of his funds had been exhausted. There was no evidence 
that he attempted to get treatment for or evaluation of his 
shoulder during any of his periods of AWOL. Had he wanted to, 
he certainly knew how to do so. Indeed, he had sought 
treatment at Riverview Hospital, when he dislocated his right 
shoulder while visiting his brother in May 1979. 

The record also suggests that the veteran had gone AWOL 
reasons other than frustration with the medical care for his 
right shoulder. In his statement he submitted in conjunction 
with his acceptance of a discharge in lieu of court martial, 
he stated that during his final period of AWOL, he had 
attempted to get a new start on his future. He noted that he 
had a three month old daughter; that he had gone to college 
for a year; and that he was to start employment as a 
corrections officer. He stated that he could not readjust to 
service. However, he reported that he did not want to leave 
service as a deserter but as free man. He did not state that 
he had been gone for so long merely to get the attention of 
his superiors. He had already gotten their attention after 
his first period of AWOL, as he had received an Article 15. 
Certainly, there was no evidence of compelling reasons for 
going AWOL four additional times, such as family emergencies 
or obligations, or similar types of obligations or duties 
owed to third parties. In sum, the preponderance of the 
evidence is against the appellant's theory of the case that 
he went AWOL out of frustration with his perceived inability 
to obtain proper medical treatment for his right shoulder. 

Finally, with respect to compelling circumstances for going 
AWOL, the Board must consider whether a valid legal defense 
which would have precluded a conviction for being AWOL. 
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)(iii). As noted 
above, despite his claim that he wanted a court martial so 
that he could air his grievances with respect to his medical 
care, the appellant opted for a discharge under other than 
honorable conditions rather than face court martial. Such a 
choice strongly suggests that he did not have a valid legal 
defense which would have precluded a conviction for being 
AWOL. Indeed, there is no competent evidence in that regard, 
and it would be speculative to conclude otherwise. It is 
unfortunate that the appellant now regrets the consequences 
of accepting a discharge under other than honorable 
conditions, however, he did so willfully, with the full 
knowledge that a bar to VA benefits was a strong possibility.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim that the 
veteran's bar to benefits should be overturned due to 
compelling circumstances. Despite the absence of compelling 
circumstances, however, the appellant contends that the bar 
should be overturned, because he was effectively insane when 
he went AWOL during his first period of service. 

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b). An insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 38 
C.F.R. § 3.354(a).
When there is a question as to whether an individual was 
insane at the time of an offense leading to his court-martial 
or discharge, VA will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a). 38 C.F.R. § 3.354(b). The United 
States Court of Appeals for Veterans Claims has held that the 
insanity need only exist at the time of the commission of the 
offense leading to the person's discharge, and that there is 
no requirement of a causal connection between the insanity 
and the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a). It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation. It was further indicated that 
a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity. VAOPGCPREC 20-97 (May 22, 1997).

The opinion provided guidance with regard to the phrases 
"interferes with the peace of society," "become antisocial," 
"accepted standards of the community," and "social customs of 
the community." In particular, the term "become antisocial" 
in 38 C.F.R. § 3.354(a) refers to the development of behavior 
which is hostile or harmful to others in a manner which 
deviates sharply from the social norm and which is not 
attributable to a personality disorder. In order to be 
considered insane under the departure-from-accepted-standards 
criteria of section 3.354(a), a person must both deviate from 
the accepted standards of the community to which he or she 
belongs by birth and education and be unable to adjust to the 
social customs of the community in which he or she resides. 
Id. The opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior. Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others. In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian. Id.

In this case, the veteran's service medical records show that 
when he entered service, he was psychiatrically normal. 
However, from September through November 1979 he was treated 
for depression. Although he had reportedly gone AWOL and 
stayed in a motel until his funds were exhausted, there were 
no findings that such behavior was asocial or otherwise 
hostile or harmful to others in a manner which deviated 
sharply from the social norm. The evidence was also negative 
for any findings that such behavior had deviated from the 
accepted standards of the community to which he or she 
belongs by birth and education and that he had been unable to 
adjust to the social customs of the military community. 
Indeed, he had shown his ability to successfully adjust to 
those surroundings during his first year and half of service. 
While going AWOL is clearly not an accepted standard of the 
military community, it does not occur infrequently nor does 
it necessarily indicate that the appellant is insane. In much 
the same manner as substance abuse, it does not exemplify the 
severe deviation from the social norm or the gross nature of 
conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior. VAOPGCPREC 20-97 (May 22, 1997). 

Finally, the record does not show that the veteran had been 
rendered incompetent or had been incapable of understanding 
the consequences of his actions in service. Indeed, during 
his service separation examination in June 1982, he was 
psychiatrically normal. Moreover, following a VA psychiatric 
examination in November 2006, the examiner made no findings 
that the appellant had been insane in service. In fact, the 
examiner noted, specifically, that the appellant was not 
incapable of understanding the consequences of his actions. 

For the foregoing reasons, the Board concludes that the 
veteran was not insane when he went AWOL during his first 
term of service. Accordingly, the bar to benefits may not be 
overturned on that basis. 

In light of the foregoing, the Board finds that appellant was 
AWOL for more than 180 days without compelling circumstances 
or competent evidence that he was insane. Therefore, the 
appellant is statutorily barred from all rights administered 
by VA, based upon the period of service from August 1977 to 
July 1982. Consequently, his claim must be denied as a matter 
of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In arriving at this decision, the Board notes that during his 
second period of active duty, the veteran continued his 
persistent pattern of misconduct. As with his first period of 
service, he initially performed well, e.g., he was the honor 
graduate of his Basic Training AIT class. However, he 
subsequently went AWOL on two occasions (from August 11 to 
September 14, 1987 (35 days) and from December 7, 1987 to 
January 7, 1988 (32 days)) and committed additional 
infractions such as failing to report for duty (March 1988); 
missing formation (April 1988); and writing checks which were 
later dishonored. Although the appellant was given a general 
discharge under honorable conditions, his actions during his 
second period of active duty were entirely consistent with 
those during his first.

Psychiatric Disability

The appellant seeks service connection for psychiatric 
disability, primarily diagnosed as bipolar disorder. As noted 
above, the appellant was treated for depression during his 
first period of active duty. In addition, more recent 
records, such as the report of a November 2006 VA psychiatric 
examination, show that his psychiatric symptoms in service 
were the initial manifestations of his current psychiatric 
disability. However, because the appellant is barred from 
receiving VA benefits for disabilities manifested during his 
first period of active duty, the Board must deny his claim of 
entitlement to service connection for psychiatric disability.


ORDER

Entitlement to VA benefits based on the appellant's service 
from August 1977 to July 1982 is denied.

Entitlement to service connection for psychiatric disability, 
claimed as bipolar disorder, is denied.


REMAND

The appellant also seeks entitlement to an initial 
compensable rating for his service-connected osteoarthritis 
of the right shoulder, status post anterior capsulorrhaphy. 
After reviewing the record, the Board finds that VA has not 
performed a necessary VA examination to determine the extent 
of impairment resulting from that disability. Therefore, 
additional development of the record is warranted.

In August 2004, VA examined the appellant to determine the 
nature and etiology of any right shoulder disability found to 
be present.

In September 2004, the RO granted the appellant's claim of 
entitlement to service connection for osteoarthritis of the 
right shoulder, status post anterior capsulorrhaphy. The RO 
then assigned a noncompensable evaluation, effective April 
28, 2003. The appellant filed a timely Notice of Disagreement 
with that rating, and this appeal ensued.

In Supplemental Statements of the Case, issued in October and 
December 2007, the AMC informed the appellant that it would 
defer consideration of the issue of an increased rating for 
his service-connected right shoulder disability, pending the 
performance of a new VA examination. To date, that 
examination has not been scheduled. Therefore, with respect 
to the issue of entitlement to increased rating for 


the appellant's service-connected right shoulder disability, 
the case is remanded for the following actions:

1. Schedule the appellant for an 
orthopedic examination to determine the 
extent of impairment due to his service-
connected osteoarthritis of the right 
shoulder, status post anterior 
capsulorrhaphy. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must report the following:

a. The appellant's range of right 
shoulder motion in degrees, and 
whether such motion is limited to 
shoulder level or to midway between 
the appellant's side and shoulder 
level or to no more than 25 degrees 
from the appellant's side; 

b. Whether there is recurrent 
dislocation of the right clavicle or 
scapula; 

c. Whether there is non-union of the 
right clavicle or scapula, and, if 
so, whether it is or is not 
associated with loose movement;

d. Whether there is malunion of the 
right clavicle or scapula;

e. Whether the appellant has flare-
ups of his right shoulder 
disability, and, if so, the 
frequency and manifestations or 
those flare-ups; 

f. Whether the appellant has 
functional loss of his right 
shoulder due to pain, including that 
experienced during flare ups;

g. Whether the appellant's right 
shoulder demonstrates a lack of 
normal endurance; additional loss of 
motion on repeat testing; weakened 
movement; excess fatigability; 
and/or incoordination; 

h. The effects, if any, of the 
appellant's service-connected right 
shoulder disability on his ordinary 
activity, including, but not limited 
to, employment and the performance 
of his activities of daily living. 

2. When the actions requested in part 1 
have been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issue of 
entitlement to an initial compensable 
rating for osteoarthritis of the right 
shoulder, status post anterior 
capsulorrhaphy. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report do not contain sufficient detail, the 
RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefits sought 
on appeal are not granted to the appellant's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the appellant does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The appellant need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


